United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0455
Issued: October 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2018 appellant filed a timely appeal from a July 23, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 As more than 180 days
has elapsed from OWCP’s last merit decision, dated February 5, 2018, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
a telephonic hearing before an OWCP hearing representative.

1

Appellant timely requested oral argument before the Board. By order dated September 5, 2019, the Board
exercised its discretion and denied the request as the matter could be adequately addressed based on a review of the
case record. Order Denying Oral Argument, Docket No. 19-0455 (issued September 5, 2019).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On October 18, 2001 appellant, then a 40-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on October 12, 2001 he tore a muscle in his left shoulder
and arm when he slipped and fell while in the performance of duty. He subsequently stopped work
and returned to limited-duty employment on September 18, 2003. OWCP accepted appellant’s
claim for left ruptured biceps tendon and repair and subsequently expanded acceptance of his claim
to include left shoulder strain and injury to left radial nerve. On August 23, 2002 it granted him a
schedule award for 19 percent permanent impairment of the left upper extremity.4 The award ran
for 59.28 weeks from May 23, 2002 to July 11, 2003.
On December 20, 2017 appellant filed a notice of recurrence (Form CA-2a) alleging that
he sustained a recurrence of disability beginning November 8, 2017 due to his accepted
October 12, 2001 employment injury. He described that while lifting a gallon of milk he felt a
tear, burning sensation. Appellant indicated that when the pain did not subside he sought medical
treatment and was informed that this condition was scar tissue building up again. He noted that
he had retired in 2016.
In a January 3, 2018 development letter, OWCP advised appellant that additional evidence
was needed to establish his recurrence claim, including an attending physician’s opinion supported
by medical rationale explaining how his claimed recurrence of disability was due to a worsening
of his original injury, without an intervening cause or new exposure. It also requested that he
complete an attached questionnaire. OWCP afforded appellant 30 days to submit the necessary
evidence.
Appellant submitted a January 11, 2018 operative report and a January 24, 2018 left
shoulder magnetic resonance imaging (MRI) scan report.
By decision dated February 5, 2018, OWCP denied appellant’s recurrence claim finding
that the medical evidence of record was insufficient to establish a recurrence of disability due to
his accepted October 12, 2001 employment injury. It determined that the medical reports
submitted in support of his claim did not establish an objective worsening or material change of
his October 12, 2001 employment injury.
On February 27, 2018 appellant requested a telephonic hearing with a representative of
OWCP’s Branch of Hearings and Review. In a June 5, 2018 letter, OWCP’s hearing representative
notified him that OWCP’s Branch of Hearings and Review had scheduled a telephonic hearing for
3

Docket No. 03-0376 (issued February 27, 2003).

4

By decision dated February 27, 2003, the Board affirmed the August 23, 2002 OWCP decision which granted
appellant a schedule award for 19 percent permanent impairment of the left upper extremity. Docket No. 03-0376
(issued February 27, 2013).

2

July 12, 2018 at 11:30 a.m. Eastern Standard Time (EST). She mailed the hearing notice to
appellant’s last known address and provided him with a toll-free number to call and the appropriate
passcode. Appellant did not, however, call in for the hearing at the appointed time. He also did
not contact OWCP’s Branch of Hearings and Review within 10 days thereafter to explain his
failure to participate in the scheduled telephonic hearing.
By decision dated July 23, 2018, OWCP’s hearing representative determined that appellant
had abandoned his request for a telephonic hearing.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought. 5 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date. 6 OWCP has the burden of proving that
it properly mailed to a claimant and any representative of record a notice of a scheduled hearing. 7
A claimant who fails to appear at a scheduled hearing may request in writing, within 10
days after the date set for the hearing, that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the claimant
to appear at the second scheduled hearing without good cause shown, shall constitute abandonment
of the request for a hearing. 8
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned his request for
a telephonic hearing before an OWCP hearing representative.
Following OWCP’s February 5, 2018 decision denying appellant’s recurrence claim, he
filed a timely request for a telephonic hearing before a representative of OWCP’s Branch of
Hearings and Review. In a June 5, 2018 letter, OWCP’s hearing representative notified him that
OWCP’s Branch of Hearings and Review had scheduled a telephonic hearing for July 12, 2018 at
11:30 a.m. EST. OWCP’s hearing representative properly mailed the hearing notice to appellant’s
last known address and provided instructions on how he was to participate. On appeal appellant
contends that he never received a letter or telephone call. However, the record reflects that the
June 5, 2018 hearing notice was mailed to the correct address of record and was not returned as
5

20 C.F.R. § 10.616(a).

6

Id. at § 10.617(b).

7

M.R., Docket No. 18-1643 (issued March 1, 2019); T.P., Docket No. 15-0806 (issued September 11, 2015);
Michelle R. Littlejohn, 42 ECAB 463 (1991).
8
20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written
Record, Chapter 2.1601.6(g) (October 2011). See also R.S., Docket No. 15-1358 (issued December 4, 2015).

3

undeliverable.9 The Board has held, in the absence of evidence to the contrary, a letter properly
addressed and mailed in the ordinary course of business is presumed to have been received. This
is called the mailbox rule. 10 Accordingly, without evidence to the contrary, the June 5, 2018
hearing notice is presumed to have arrived at appellant’s mailing address. Appellant failed to callin for the scheduled hearing using the provided telephone number and passcode. He did not request
a postponement or provide an explanation to OWCP for his failure to attend the hearing within 10
days of the scheduled hearing. The Board thus finds that OWCP properly determined that
appellant abandoned his request for a telephonic hearing.11
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned his request for
a telephonic hearing before an OWCP hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2018 nonmerit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
9

K.F., Docket No. 18-0839 (issued November 19, 2018).

10

See A.J., Docket No. 18-0830 (issued January 10, 2019); see also R.M., Docket No. 14-1512 (issued October 15,
2014), V.M., Docket No. 06-0403 (issued December 15, 2006).
11

See supra note 7; see also R.S., Docket No. 15-1358 (issued December 4, 2015).

4

